NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                             FILED
                             FOR THE NINTH CIRCUIT                               JAN 17 2014

                                                                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30117

               Plaintiff - Appellee,             D.C. No. 9:12-cr-00041-DLC-1

  v.
                                                 MEMORANDUM*
GARRETT PHILLIP HARR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Montana
                 Dana L. Christensen, Chief District Judge, Presiding

                            Submitted October 23, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Garrett Phillip Harr appeals from the district court’s judgment and

challenges the 37-month sentence imposed following his conviction for conspiracy

to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Harr contends that the 37-month sentence, which is at the bottom of the

applicable Sentencing Guidelines range, is substantively unreasonable because the

drug trafficking Guidelines themselves are too high and because the district court

improperly weighed the 18 U.S.C. § 3553(a) factors. The district court was not

required to reject the drug trafficking Guidelines. See United States v. Mitchell,

624 F.3d 1023, 1030 (9th Cir. 2010) (recognizing that sentencing judges have the

discretion to reject any Sentencing Guideline, but no judge is required to do so). In

addition, the “weight to be given the various factors in a particular case is for the

discretion of the district court.” United States v. Gutierrez-Sanchez, 587 F.3d 904,

908 (9th Cir. 2009). Here, the district court did not abuse its discretion. The

sentence is not substantively unreasonable in light of the totality of the

circumstances and the factors set forth in 18 U.S.C. § 3553(a), including not only

Harr’s personal history and characteristics, but also the duration and seriousness of

his conduct in committing the offense. Gall v. United States, 552 U.S. 38, 51

(2007).

      AFFIRMED.